

	

		II

		109th CONGRESS

		1st Session

		S. 1335

		IN THE SENATE OF THE UNITED

		  STATES

		

			June 29, 2005

			Mr. Dodd (for himself,

			 Mr. Kennedy, Mr. Kerry, and Mr.

			 Bingaman) introduced the following bill; which was read twice and

			 referred to the Committee on

			 Finance

		

		A BILL

		To amend title XVIII of the Social Security

		  Act to preserve access to appeals before administrative law judges under the

		  medicare program.

	

	

		1.Short titleThis Act may be cited as the

			 Justice for Medicare Beneficiaries Act

			 of 2005.

		2.Preserving access to

			 administrative law judges under the medicare program

			(a)Requirements

			 for the implementation of the transfer of adjudication authoritySection 931(b) of the Medicare Prescription

			 Drug, Improvement, and Modernization Act of 2003 (Public Law 108–173; 117 Stat.

			 2398) is amended—

				(1)in paragraph (2), by adding at the end the

			 following new sentence: Such judges shall be bound only by applicable

			 statutes, regulations, and rulings issued in accordance with subchapter II of

			 chapter 5, and chapter 7, of title 5, United States Code (commonly known as the

			 Administrative Procedures Act) and shall not be required to give

			 substantial deference to local coverage determinations, local medical review

			 policies, or Centers for Medicare & Medicaid Services program

			 guidance.;

				(2)in paragraph (3), by adding at the end the

			 following new sentence:

					

						In providing for the

			 distribution of administrative law judges under the preceding sentence, the

			 Secretary shall ensure that—(A)there is at least 1 site in each State, the

				District of Columbia, and each territory for in-person hearings before an

				administrative law judge; and

						(B)there are at least 2 such sites in the 5

				States with the largest populations, such sites being geographically

				distributed within the State.

						;

				and

				(3)by adding at the end the following new

			 paragraph:

					

						(7)Hearings before

				administrative law judges for medicare beneficiariesThe Secretary shall ensure that if an

				individual entitled to benefits under part A of title XVIII of the Social

				Security Act or enrolled under part B of such title requests a hearing before

				an administrative law judge, such hearing shall be in-person unless such

				individual requests that the hearing be conducted using tele- or video

				conference technologies. The Secretary shall also ensure that the time frame

				for an administrative law judge to decide an appeal is not different for

				hearings conducted in-person and hearings using tele- or video conference

				technologies.

						.

				(b)Delay in the

			 transfer of adjudication authority in order to comply with

			 amendmentsSection 931(b)(1)

			 of the Medicare Prescription Drug, Improvement, and Modernization Act of 2003

			 (Public Law 108–173; 117 Stat. 2398) is amended by striking October 1,

			 2005 and inserting October 1, 2006.

			(c)Effective

			 DateThe amendments made by

			 this section shall take effect as if included in the enactment of section

			 931(b) of the Medicare Prescription Drug, Improvement, and Modernization Act of

			 2003 (Public Law 108–173; 117 Stat. 2398).

			

